Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the submission filed on 06/02/21.  Currently, claims 16-20 and 22 have been examined.  
Election/Restrictions
Applicant’s election without traverse of claims 16-20 and 22 in the reply filed on 06/02/21 is acknowledged.  Claims 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/03/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 18, recites in part “wherein determining whether an abnormality has occurred in a mounting state of the substrate mounted on the heat plate includes estimating a cause of the abnormality in the mounting state of a first substrate mounted on the heat plate based on a size from a second substrate transferred, mounted and heated on the heat plate, when it is determined that an abnormality has occurred in a mounting state of the first substrate mounted on the heat plate”.
To elaborate briefly on the above, while the general method is known and/or obvious in light of the teachings of prior art (see rejection of claims below), the idea of deciding of a cause of an issue in the first substrate from abnormal results shown in a second substrate has not been found in the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over (US-8698052) by Tadokoro et al (“Tadokoro”) in view of (JP-2004-335707) by Shinji (part of Applicant’s IDS, dated 06/07/2018, in the parent case 15/195,126; Applicant has provided the translation of the reference in a submission dated 06/07/2018).
Regarding claim 16, Tadokoro discloses in FIG. 4 and related text, e.g., a substrate processing method, comprising: 
developing, by a development part, a substrate on which an exposed resist film formed to form a pattern on a surface of the substrate (see col. 1, lines 25-55; “developing treatment”); 

a size distribution on the surface of the substrate (see Abstract; “temperature drop amounts of heating plate regions when the substrate is mounted on a heating plate are detected”; hence, distribution of regions and temperatures is taught); and 
determining whether an abnormality has occurred in a mounting state of the substrate on the heat plate (col. 2, line 25: “detecting temperature drop amounts within the heat processing plate when mounting the substrate on the heat processing plate to detect a warped state of the substrate”).

Tadokoro does not disclose “optically acquiring a size distribution of a dimension of the pattern on the surface of the substrate”.
Tadokoro also does not disclose “determining whether an abnormality has occurred in a mounting state of the substrate on the heat plate, based on the acquired size distribution of the dimension of the pattern”.
In other words, while Tadokoro’s invention performs the same claimed function (detecting abnormalities in mounting of substrate), he does it by very different means (distribution of temperature differences, instead of pattern size differences).  However, Shinji fixes the deficiency.

Shinji discloses in figures and related text, e.g., “optically acquiring a size distribution of a dimension of the pattern on the surface of the substrate” and “determining whether an abnormality has occurred in a mounting state of the substrate on the heat plate, based on the acquired size distribution of the dimension of the pattern” (see claims 1-8, especially claims 1 & 8; claim 1 defines “size measuring mark”; claim 8 says that there are a plurality of such marks (two or more; hence, “distribution”; and they are inspected for detecting of abnormalities and compared as far as place and form of such mark; hence, it is “optically acquired”, there is a “distribution acquisition” since there are multiple marks and their place/form is recognized; and there is a determination part (“inspection”), based on the size (“form”) of the pattern).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Tadokoro with “optically acquiring a size distribution of a dimension of the pattern on the surface of the substrate” and “determining whether an abnormality has occurred in a mounting state of the substrate on the heat plate, based on the acquired size distribution of the dimension of the pattern”, since applying a known technique (technique of Shinji; an optically based system of inspection) to a known device ready for improvement (device of Tadokoro that uses a temperature based system of inspection; it is ready for improvement, since it performs generally the same function (verifying quality), but based on different method (temperature instead of size) and therefore is ready for an improvement based on achieving the same function but by a different method) to yield predictable results (device of Tadokoro, but now based on an optical inspection system) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
Regarding claim 17, the combined apparatus of Tadokoro and Shinji disclose in cited figures and related text, e.g., wherein the resist film of the substrate mounted on the heat plate is a resist film on which the exposure is completed so as to form the pattern (see col. 1, lines 25-50; the substrate is mounted before and after the treatment, since the treatment happens on the plate).
Regarding claim 22, the combined apparatus of Tadokoro and Shinji disclose in cited figures and related text, e.g., a non-transitory computer-readable storage medium storing a computer program used in a substrate processing apparatus for developing a substrate on which an exposed resist film formed to form a pattern, wherein the program includes a group of steps for performing the substrate processing method of Claim 16 (col. 2, line 60; Tadokoro teaches the use of computer / computer program in order to execute everything; hence, the above limitations are at the very least obvious in light of explicit teachings of Tadokoro).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/11/21

/MOUNIR S AMER/Primary Examiner, Art Unit 2894